Upon consideration of the petition filed on the 13th day of January 2006 by Attorney General in this matter for discretionary review of the decision of the North Carolina *190Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of March 2006."
Upon consideration of the petition filed by Attorney General on the 13th day of January 2006 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of March 2006."